Citation Nr: 0000882	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  94-23 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
migraine headaches.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
February 1968.  

The veteran's claim of entitlement to service connection for 
migraine headaches was denied in 1968 determinations from the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board of Veterans' Appeals (Board) 
affirmed the denial of service connection in a September 1968 
decision.  

In March 1993, the veteran filed an application to reopen his 
claim for service connection for migraine headaches.  

This matter was previously before the Board on appeal from 
April 1993 and November 1993 decisions from the VARO not to 
reopen the veteran's claim.  In May 1996, the Board remanded 
the case to obtain additional medical records and a VA 
examination to determine the nature and etiology of the 
migraine headaches.  This matter is now before the Board for 
final appellate review.  

The December 1999 informal brief of the appellant claimed 
clear and unmistakable error in the decision denying service 
connection for a low back condition.  This matter is referred 
to the RO.  


FINDINGS OF FACT

1.  Evidence received since the September 1968 Board decision 
included medical evidence of a current diagnosis of migraine 
headaches and a medical opinion linking current migraine 
headaches to service.  

2.  There was no diagnosis of migraine headaches at entry 
into active duty and the service medical records show that 
migraine headaches manifested while the veteran was in 
service.  



CONCLUSIONS OF LAW

1.  The evidence received since the September 1968 Board 
decision is new and material evidence; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  

2.  Migraine headaches were incurred during active service.  
38 U.S.C.A. §§ 1110, 1111 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(b) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The state of the evidence prior to the Board's September 1968 
decision follows.

The May 1966 enlistment examination report stated that the 
veteran's head, eyes, and neurologic systems were normal 
except for defective vision correctable to 20/25 in the right 
eye and 20/30 in the left eye.  The veteran reported a 
history of frequent or severe headaches that the examiner 
characterized as occasional mild headaches.  The examiner 
stated that the veteran was qualified for enlistment.  

The veteran walked in to the clinic in March 1967 with 
complaints of pain in the left eye with blurred vision that 
had started an hour earlier.  Service medical records shows 
that, in April 1967, June 1967, July 1967 and October 1967, 
the veteran sought treatments at the neurology clinic for 
migraine headaches.  In April 1967, the veteran had a right-
sided headache with some blurred vision but no nausea.  In 
July 1967, the veteran reported a history of headaches for 
the past 5 years.  The headaches occurred about once per 
month and lasted several hours.  The attacks were preceded by 
30-45 minutes of scotomata of the left eye.  The headaches 
were usually unilateral with nausea and no vomiting.  At 
various times, the examiners prescribed Cafergot, Darvon, 
Fiorinal, and Seconal.  

While in service in December 1967, the veteran reported a 5-
year history of headaches with the beginning of visual 
scotomata in the left eye that lasted 15-30 minutes and then 
was replaced by generalized severe throbbing headache, 
perhaps more marked in the supraorbital regions.  The veteran 
had been evaluated previously and placed on Cafergot that 
originally provided good relief but that had been less 
beneficial more recently.  Without medications, the headaches 
might last 1-2 days at times, frequently accompanied by 
nausea.  The headaches occurred on an average of 1-2 times 
per month.  The veteran was also bothered with milder 
headaches of the muscular tension-type that occurred less 
frequently.  The impression was migraine headaches that 
existed prior to service and tension headaches.  In February 
1968, the veteran received an honorable medical discharge.  
The Physical Evaluation Board found that migraine headaches 
existed prior to service without service aggravation.  

The veteran underwent a VA examination in April 1968.  The 
veteran reported onset at age 15 of headaches that came only 
occasionally and at large intervals.  After 6 months of 
service, the headaches occurred more frequently, at first 
once, and later on, twice per month.  The attacks usually 
started with the veteran seeing spots in the left eyes for 
15-30 minutes.  Then the spots disappeared, and the severe 
headaches started, mainly in the left side and involving both 
eyeballs.  Most of the time, the veteran felt nauseated and 
occasionally had to vomit.  The migraines still occurred once 
or twice a month and were the main cause for the veteran's 
discharge from service.  The diagnosis was migraine 
headaches.  


The state of the evidence since the Board's September 1968 
decision follows.

The veteran underwent a VA examination in December 1968.  The 
veteran reported a history of infrequent severe headaches 
from age 15 that occurred every 12-18 months.  While in 
service, the headaches occurred 1-2 times per month and 
lasted 3-4 days without medicine.  Cafergot relieved the 
headaches in 3-4 hours if taken early at the onset.  The 
veteran had not had a headache in 4 months.  The diagnosis 
was recurrent headaches.  

In the April 1994 appeal, the veteran alleged that he had 
never been treated for headaches before service.  He alleged 
that his headaches were mild and attributable to sinusitis 
when he entered service.  He first heard the word 
"migraine" when he was examined in April 1967, over 10 
months after he entered service.  He alleged that, from March 
1967 to December 1967, he had frequent migraine headaches, on 
at least 9 different occasions.  While in service, he alleged 
that there were times that parts of his vision were missing.  
For example, if he looked at his hands, his fingers might not 
be there, or if he looked at another person, that person's 
nose might be missing.  He had never experienced this 
condition before service.  His condition increased in 
severity until his discharge for physical disability and 
continued after service.  

The veteran underwent a VA examination in June 1993.  The 
veteran reported that auras of very bright lines preceded the 
headaches.  During the headaches, he was nauseated and had to 
sit in a quiet, dark room until the headache subsided.  He 
tried Darvon in the past without success but Midol seemed to 
help.  The diagnosis was classic migraine headaches.  

The veteran underwent a VA examination in March 1997.  The 
veteran reported that he started having headaches at ages 12-
14.  When he started service, he noticed stars in the vision 
for the first time.  The headaches were less severe now, 
possibly because he now took Midol and caffeine for the 
headaches and avoided white bread, cigarettes, and alcohol.  
Nothing specific set the headaches off.  For about half an 
hour, the veteran felt anxiety in the stomach and light-
headedness before he saw white dots off to the right side of 
his vision, and he might lose central vision and some vision 
on the left.  After the vision problems cleared up, he had a 
bilateral headache in the occiput to the orbital area that 
lasted anywhere from 8 hours to 4 days.  He was hospitalized 
on one occasion because of the severity of these headaches.  
The veteran reported that he used to have at least 1 headache 
every month but the headaches now occurred about 2-3 times 
per year, treated only with Midol.  The examiner was not sure 
that the headaches were all that severe because the one time 
the veteran was offered Imitrex injections, he declined.  The 
impression was that the veteran had evidence of fairly 
classical migraines, beginning at ages 12-14, somewhat more 
severe in the service and now actually doing better.  The 
examiner opined that the migraines seemed to be of the 
classic variety with the visual aura followed by a bilateral 
headache with nausea and vomiting.  

The veteran underwent another VA examination in May 1999.  
The examiner reviewed the veteran's medical records and 
claims file.  The veteran reported the onset of significant 
headaches while in service.  The first headache lasted 
approximately 3 days, and he did not seek medical care.  The 
veteran reported that he had a headache about every week.  
After the third or fourth headache, he sought medical care 
and was treated with decongestants and told that he had a 
sinus headache.  This headache pattern was severe every 2 
weeks and lasted 4 hours.  He had residual soreness in the 
temple of the left scalp for approximately 2-3 days.  After 
this, the veteran began treatment with Darvon and Cafergot.  
His headache pattern was variable and occurred either twice a 
week or none for 3 months.  At this time, the veteran's 
headaches were "a piece of cake."  He had a visual spot or 
stars in his left eye and left nasal blockage.  This was 
followed 15 minutes later by a headache behind and around the 
eyes that stayed in one spot and might cause pressing, 
constant discomfort.  The veteran usually went home, took a 
hot bath, and rested in a dark room.  During the headaches, 
he had left nasal drainage and left eye tearing.  He 
continued to have some residual soreness and pain in the left 
temple and scalp on the back, and he could get stiffness in 
the head.  He never noted headaches starting on the right 
side.  The intensity of pain had been 7-8 on a 10-point 
scale.  His headaches now occurred twice a year approximately 
every 6 months with the last headaches 6-7 months ago.  When 
in service, the veteran saw bright spots in front of the left 
eye followed 10-15 minutes later by a headache and a tired or 
droopy feeling in the left eye.  He had associated nausea and 
vomiting but did not report this as significant.  In the last 
5 years, the headache pattern had decreased from 4 times per 
year to a current 2 times per year.  The headaches were not 
as intense and did not last as long.  For the last pain, he 
took Midol, and the pain lasted only a few hours.  The 
veteran reported a "minor headache" that occurred 5-6 times 
per year and caused pain in the neck and top of the head.  He 
took Tylenol for this.  His headaches had been more severe, 
and he remembered being hospitalized in New Mexico in the 
1970's for a severe headache for 3-4 days.  After physical 
examination, the diagnoses were common migraines and minor 
musculoskeletal headaches.  The examiner noted that the 
pattern and intensity of the headaches were much diminished 
from the time the veteran was in service and that headache 
patterns varied greatly according to age, lifestyle, 
medications, and use of cigarettes, coffee, or alcohol.  The 
examiner opined that there was not a noted natural 
progression of this disease.  He further opined that the 
veteran seemed to have headaches at this time that were 
similar to the ones in service but of much less intensity and 
certainly much less frequency.  


Criteria

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Under Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the determinations of whether evidence is 
new and whether it is material are governed by the tests set 
forth in 38 C.F.R. § 3.156(a), "new" evidence "means 
evidence not previously submitted to agency decision makers . 
. . which is neither cumulative nor redundant"; "material" 
evidence is new evidence "which bears directly and 
substantially upon the specific matter under consideration" 
and "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim").  38 U.S.C.A. § 5108; Fossie v. West 12 Vet. App. 1 
(1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 2 Vet. App. 422 (1999) (en banc), Court held that 
the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), i.e., the new 
evidence bears directly and substantially on the specific 
matter, and is so significant that it must be considered to 
fairly decide the merits of the claim; second, if new and 
material evidence has been presented, immediately upon 
reopening the Board must determine whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Board may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 
2 Vet. App. 422 (1999) (en banc); Winters v. West, 12 Vet. 
App. 203 (1999) (en banc); Justus v. Principi, 3 Vet. App. 
510 (1992).

When determining whether the claim should be reopened, the 
credibility of evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

A veteran is presumed to be in sound condition when accepted 
for service, with the exception of disorders noted at the 
time of entrance into service unless clear and unmistakable 
(obvious and manifest) evidence demonstrates that the injury 
existed prior to service.  38 U.S.C.A. §§ 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1999).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court 
established the following rules with regard to claims 
addressing the issue of chronicity: The chronicity provision 
of § 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Therefore, notwithstanding 
the veteran's showing of an in-service injury, and statements 
of post-service continuity of symptomatology, medical 
expertise is required to relate his disabilities 
etiologically to his post-service symptoms.  Savage, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 
604 (Fed. Cir. 1996) (per curiam).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The veteran has presented new evidence that was not in the 
record at the time of the September 1968 rating decision: 1) 
lay statements since September 1968; and 2) the December 
1968, June 1993, March 1997, and May 1999 VA examination 
reports.  This evidence is new and material because the 
record previously contained no lay statements or medical 
records since September 1968 to help explain the nature and 
duration of the veteran's current disability or to provide a 
nexus between the current disability and service.  The claim 
must be reopened because, in connection with previously 
assembled evidence, the new and material evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The post-September 1968 lay statements and medical reports, 
in conjunction with the previous evidence, established a well 
grounded claim.  The veteran has a current disability of 
migraine headaches because the June 1993, March 1997, and May 
1999 VA examiners stated a current diagnosis of classical or 
common migraine headaches.  The veteran was diagnosed with 
migraine headaches while in service because service medical 
records show treatments for migraine headaches in April 1967, 
June 1967, July 1967, and October 1967.  The veteran also 
satisfied the Caluza nexus requirement because the May 1999 
VA examiner diagnosed migraine headaches and opined that the 
veteran seemed to have current headaches that were similar to 
the ones in service.  The record also showed continuing 
symptomatology since service because the VA examinations of 
1968, 1993, 1997, and 1999 showed a diagnosis of migraine 
headaches, and numerous lay statements asserted continuity of 
migraine headaches since 1967.  Therefore, the claim for 
service connection for migraine headaches is well grounded.  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that the 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  Although he voluntarily declined the opportunity 
for a hearing, the veteran underwent several VA examinations, 
and he filed numerous lay statements with the RO.  The RO 
obtained service medical records and requested medical 
records from most of the identified health care providers.  
Most of the post-service medical records were not available 
because, according to the veteran's September 1996 letter, 
Dr. Lowery, Dr. Brower, and the Plains Regional Medical 
Center had purged records.  The VA has a duty to assist, 
however, because the RO did not comply with an instruction 
from the May 1996 remand.  The RO did not request or obtain 
medical records from Roosevelt General Hospital although the 
claims file held a signed authorization for release of 
information, dated March 1993, complete with mailing address 
and dates of hospitalization.  

Nonetheless, this case may be decided on the merits without 
the missing records because the existing record established 
service connection for migraine headaches.  

Initially, the veteran was presumed sound at entry into 
service because the enlistment examination report stated that 
the veteran was normal, and the defects and diagnoses did not 
include migraine headaches.  There are no medical records to 
show a diagnosis of migraine headaches prior to service 
because the veteran's appeal stated that he had never been 
treated for headaches before service.  Although he checked 
frequent or severe headaches on the enlistment history and 
reported a 
5-year history of headaches to the July 1967 examiner, the 
veteran was not competent to diagnose the cause of his 
headaches, and indeed, he did not.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The December 1967 examiner, the February 1968 Physical 
Examination Board, and the March 1997 VA examiner opined that 
migraine headaches pre-existed service.  These opinions, 
however, are not clear and unmistakable evidence that 
migraine headaches pre-existed service because the enlistment 
examiner characterized the pre-service headaches as 
occasional and mild, and the May 1999 VA examiner diagnosed 
musculoskeletal headaches in addition to migraine headaches.  
The veteran also attributed his pre-service headaches to 
sinusitis and described new symptoms for the migraine 
headaches in service.  The opinion of the May 1999 VA 
examiner is more probative because he had the benefit of 
reviewing the veteran's claims file and 30 more years of the 
veteran's medical records.  For the foregoing reasons, the 
current disability of migraine headaches was incurred in 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 
3.303.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

New and material evidence having been received, the claim is 
reopened, and entitlement to service connection for migraine 
headaches is granted.  




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

